DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 40 is allowable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The closest art is Dees in combination with Oron and Kunwar as set forth in the previous Office Action filed 05/13/2021
	Dees and Oron are silent on the use of curcumin for detecting cancer cells as a vital stain and Kunwar is utilized to remedy that deficiency. Kunwar discloses a method of staining cells in vitro with curcumin based off of a different in fluorescence uptake. However, these cells are not stained whilst coexisting but rather are incubated separately in media.
	The combination of these references do not provide a reasonable expectation of success for the newly amended in vivo limitation recited in Claim 40 as the curcumin is only utilized in an in vitro method. Upon further consideration and search, no prior art was found utilizing curcumin in an in vivo method of detecting cancer cells and therefore a combination of references would not arrive at the claimed invention of an in vivo method of detecting cancer cells via a multiphoton laser microscope and the application of curcumin as a vital stain in vivo.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632